     Entered on Docket October 18, 2019
                                                           Submitted But not Entered.
    1
                                                           _____________________
    2                                                      Mary Jo Heston
                                                           U.S. Bankruptcy Judge
    3                                                       (Dated as of Entered on Docket date above)

 Response
     4      filed (ECF No. 39) and notice of intent to argue has been docketed. Matter will be heard on October
 22, 2019 at 1:00 pm.
    5

    6

    7
_________________________________________________________________
    8

    9

   10

   11
                                     UNITED STATES BANKRUPTCY COURT
   12
                                     WESTERN DISTRICT OF WASHINGTON
   13
          In re                                                  Case No. 17-44122-MJH
   14
          SHAWN MATTHEW PARKER and                               Chapter 13
   15     SHARLENE ANN PARKER AKA
          SHARLENE ANN GRIESE,                                   ORDER GRANTING MOTION FOR
   16                                                            RELIEF FROM AUTOMATIC STAY
                          Debtors.
   17

   18
                  THIS MATTER having come before the Court on QRL Financial Services, a Division of
   19
        First Federal Bank of Florida’s (“Movant”) Motion for Relief from Automatic Stay, proper notice
   20
        having been given, the Court having examined the files and records, and having considered oral
   21
        argument, if any, it is
   22
                  ORDERED that:
   23
                  1)     The automatic stay of 11 U.S.C. § 362(a) is terminated as it applies to the
   24
        enforcement by Movant of all of its rights in the real property commonly known as 428 Fairmount
   25
        Ave, Shelton, Washington 98584 (the “Property”), which is legally described as:
   26

   27             LOT 4, BLOCK 1, PLAT OF HILLCREST ADDITION TO SHELTON,
                  RECORDED IN VOLUME 2 OF PLATS, PAGE(S) 39, RECORDS OF
   28             MASON COUNTY, WASHINGTON
        ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                               ALDRIDGE PITE, LLP
                                                                                            4375 Jutland Drive; P.O. Box 17933
        Page 1
                                                                                               San Diego, CA 92177-0933
                                                                                                Telephone: (425) 644-6471
 1          2)      Movant may enforce its remedies to foreclose upon and obtain possession of the

 2 Property in accordance with applicable non-bankruptcy law;

 3          3)      The 14-day stay of Rule 4001i.(3) of the Federal Rules of Bankruptcy Procedure is

 4 waived;

 5          4)      Movant may offer and provide debtors with information regarding a potential

 6 Forbearance Agreement, Loan Modification, Refinance Agreement, or other Loan Workout/Loss

 7 Mitigation Agreement, and may enter into such agreement with Debtors. However, Movant may not

 8 enforce, or threaten to enforce, any personal liability against Debtors if Debtors’ personal liability is

 9 discharged in this bankruptcy case;

10          5)      Post-petition attorneys' fees and costs for the within motion may be added to the

11 outstanding balance of the subject promissory note as allowed under applicable non-bankruptcy law;

12          6)      This order shall be binding and effective despite any conversion of this bankruptcy

13 case to a case under any other chapter of Title 11 of the United States Code.

14                                             ///End of Order///

15 Presented By:

16 ALDRIDGE PITE, LLP

17

18 /s/Jesse A.P. Baker
   JESSE A.P. BAKER WSBA# 36077
19 Attorneys for QRL Financial Services, a
   Division of First Federal Bank of Florida
20

21

22

23

24

25

26

27

28
     ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                        ALDRIDGE PITE, LLP
                                                                                  4375 Jutland Drive; P.O. Box 17933
     Page 2
                                                                                     San Diego, CA 92177-0933
                                                                                      Telephone: (425) 644-6471
